                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 PO 18-5055-BLG-TJC

            Plaintiff,                     Violation No. F4870538
                                           Location Code: M6H
      vs.
                                           ORDER GRANTING MOTION TO
 NATHAN R. DELPAPE,                        DISMISS WITH PREJUDICE

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notice

F4870538 with prejudice is GRANTED. This matter is dismissed, with prejudice

as fully adjudicated.

      DATED this 2nd day of October, 2018.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge




                                       1
